DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 33-36 and 41-48 in the reply filed on 03/30/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The limitation “dispensing means” appears to correspond to a valve or equivalents according to page 12 of the specification.
	The limitation “communication means” appears to correspond to an RFID tag, bar code, or equivalents according to page 13 of the specification.
	The limitation “reading means” appears to correspond to an RFID reader, camera, or equivalents according to page 5 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 41 recites “within a recipe” in the third to last line of the claim, and it is unclear whether that is the same recipe referred to earlier in the claim. Therefore, the scope of the claim cannot be determined and the claim is indefinite. The remaining claims are rejected for being dependent on and including all of the limitations of claim 41.



	Regarding claim 33, Samain (US 2011/0295400) teaches a method for generating a fragrance, comprising: providing a perfume blender machine (Claim 1, terminals) and a plurality of cartridges for storing a corresponding plurality of liquid olfactory ingredients (Claim 1 several fragrant substances in the plurality of terminals, Paragraph [0188]), the perfume blender machine comprising dispensing means configured to dispense one or more olfactory ingredients from the plurality of cartridges for generating a fragrance (Claim 1 dispensing means); controlling the dispensing means to generate a fragrance based on instructions inputted by a user on the liquid olfactory ingredients to be blended and the quantity of each (Claim 1 user interface allows for this, Paragraph [0219]); recording the instructions inputted by the user and corresponding information regarding the plurality of liquid olfactory ingredients and their respective quantities which have been used to generate the fragrance; and generating a recipe of the fragrance with the recorded information (Claim 1 the formulation is received reproducibly from the terminal, Paragraph [0264]).
	Regarding claim 34, Samain further teaches uploading the recipe via a communication unit of the perfume blender machine to a recipe database of a server (Paragraph [0264]) in order to share the recipe with other users (Claims 4, 5).
	Regarding claim 35 Samain further teaches a set of instructions inputted to the perfume blender machine by a user is recorded by a control unit of the perfume blender machine (Paragraph [0260]). 
	Regarding claim 36, Samain further teaches loading a recipe of a fragrance in a memory of a user mobile device (Paragraph [0081] discloses the terminals may be portable), allowing the user to modify the recipe by adding ingredients, removing ingredients, and/or altering the quantities of each ingredient, and controlling the dispensing means to generate a fragrance based on the modified recipe (Paragraph [0263] discloses the terminal may retrieve formulations created by or at other terminals).
	Regarding claim 41, Samain further teaches a method for generating a fragrance, comprising: providing a perfume blender machine (Claim 1, terminals), comprising: a plurality of cartridges for storing a corresponding plurality of liquid olfactory ingredients (Claim 1 several fragrant substances in the plurality of terminals, Paragraph [0188]) and provided with communication means configured to provide information regarding the olfactory ingredient comprised within the cartridge in a machine readable manner (RFID tags Paragraph [0280], [0264]);  Preliminary AmendmentP4333US00dispensing means configured to dispense one or more olfactory ingredients from the plurality of cartridges for generating a fragrance (Claim 1 dispensing means); reading means configured to interact with the communication means of the plurality of cartridges for capturing information regarding the plurality of olfactory ingredients (RFID readers; Paragraph [0288]); and a control unit (Claim 1 user interface); determining the information regarding the plurality of olfactory ingredients; determining a recipe for a fragrance based on the information regarding the plurality of liquid olfactory ingredients and their respective quantities (Claim 1 the formulation is received reproducibly from the terminal, Paragraphs [0260], [0264]), and based on instructions given by a user; controlling the dispensing means to generate the fragrance based on the recipe (Claim 1 dispensing means dispenses the selection); and encoding within a recipe the information regarding the plurality of liquid olfactory ingredients and their respective quantities which have been used to generate the fragrance (Claim 5).
	Regarding claim 42, Samain further teaches comprising uploading the recipe via a communication unit of the perfume blender machine to a recipe database of a server in order to share the recipe with other users (Paragraphs [0260], [0264]; Claims 4-5).
	Regarding claim 43, Samain further teaches to determine the recipe for the fragrance the control unit of the perfume blender machine records a set of instructions inputted to the perfume blender machine by a user (Claim 1 user interface receives user instructions).
	Regarding claim 44, Samain further teaches to determine the recipe for the fragrance the control unit of the perfume blender machine detects and records the cartridges used and the corresponding quantity of liquid olfactory ingredient dispensed from each cartridge by the dispensing means following the instructions given by a user (Paragraphs [0159]-[0160], [0164]).
	Regarding claim 45, Samain further teaches the control unit of the perfume blender machine detects the quantity of liquid olfactory ingredient dispensed from each cartridge by the dispensing means through sensors (Paragraph [0159] discloses identifying quantities of substances in the reservoirs necessitating sensor means).
	Regarding claim 46, Samain further teaches retrieving the stored recipe with a mobile device in order to share the recipe with other users (Paragraph [0081] discloses the terminals may be portable, Paragraph [0263]).
	Regarding claim 47, Samain further teaches encoding within a recipe the information regarding the plurality of liquid olfactory ingredients and their respective quantities which have been used to generate the fragrance comprises generating and storing a pictorial code representing the composition of the fragrance (Paragraph [0229], Conversion chart).
	Regarding claim 48, Samain further teaches encoding within a recipe the information regarding the plurality of liquid olfactory ingredients and their respective quantities which have been used to generate the fragrance further comprises generating and storing a machine-readable code associated with the pictorial code (Paragraphs [0230]-[0234]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto (US 2021/0128868) teaches a mobile terminal comprising a recipe file and fragrance determination app (Paragraphs [0027], [0042]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799